Citation Nr: 0842757	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO. 03-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected traumatic arthritis of the left 
hip associated with gunshot wound with severe muscle injury, 
group XIV, residuals of compound comminuted fracture, upper 
femur, left, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran's increased rating claim for left hip traumatic 
arthritis was denied by the Board in an August 2006 decision. 
In a June 2008 Order, the Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's August 2006 
decision. The Order was to implement the provisions of the 
July 2008 Joint Motion for Remand (Joint Motion).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record shows the veteran's 
flexion is limited by pain to 10 degrees, the veteran's 
extension is limited by pain to 5 degrees, and that the 
veteran is limited by pain to only 5 degrees of abduction




CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 10 percent for service-connected traumatic 
arthritis of the left hip associated with gunshot wound with 
severe muscle injury, group XIV, residuals of compound 
comminuted fracture, upper femur, left, post-operative, 
manifested by limitation of extension, have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5010, 5251 (2008).

2. The criteria for entitlement to a disability rating of 40 
percent, but no higher, for service-connected traumatic 
arthritis of the left hip associated with gunshot wound with 
severe muscle injury, group XIV, residuals of compound 
comminuted fracture, upper femur, left, post-operative, 
manifested by limitation of flexion, have been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5010, 5252 (2008).

3. The criteria for entitlement to a disability rating of 20 
percent, but no higher, for service-connected traumatic 
arthritis of the left hip associated with gunshot wound with 
severe muscle injury, group XIV, residuals of compound 
comminuted fracture, upper femur, left, post-operative, 
manifested by limitation of abduction, have been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5010, 5253 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

This appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, 
private treatment records, and multiple VA examination 
reports. The Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

The July 2008 Joint Motion directed the Board to afford the 
veteran another VA examination. Specifically, the Joint 
Motion noted that the September 2005 VA examination report 
which the Board relied upon in its August 2006 decision was 
inadequate because it did not indicate at which degree the 
veteran's range of motion of his hip became painful. A remand 
is not necessary, however, because the claims file contains a 
January 2007 VA examination report which rectifies the error 
noted in the July 2008 Joint Motion in that it contains a 
description of the exact degree of motion at which the 
veteran's range of motion of his left hip became painful. The 
Board finds, therefore, that the January 2007 VA examination 
report is sufficient for ratings purposes. Accordingly, the 
Board will proceed to address the issue on the merits.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A private medical record dated in December 2000 notes 
complaints of chronic left hip pain for several years. The 
veteran related sustaining a gunshot wound to the left hip 
during World War II. He reported no post-injury problems and 
described left buttock pain which was worse with activity. No 
definite neurologic symptoms were described. Clinical 
examination revealed no tenderness over the lumbosacral 
junction. No swelling, erythema or masses were noted. No 
tenderness over either sciatic notch was described. The gait 
was described as slightly antalgic due to left knee pain. 
Forward flexion was recorded as to the ankles. No muscle 
atrophy was seen. There was no pain with range of motion of 
either hip. An anterior-posterior x-ray of the pelvis 
revealed minimal degenerative joint disease of both hips with 
good joint space bilaterally. The impression was arthralgia 
left hip with probably referred pain from the lumbar spine.

The veteran underwent a VA examination in October 2002. 
During this examination the veteran reported serving in World 
War II and related that he received gunshot wounds while in 
service in Germany. The examiner noted daily flare-ups of 
pain in the left hip and into the left knee. The examiner 
indicated it was difficult to ascertain if the pain was due 
only to degenerative arthritis of the joints or if it was 
also related to the prior muscle and bone injury. The 
examiner noted the pain increased with increased usage of the 
extremity such as walking long distances or lifting. The 
examiner opined that flare-ups of the injury resulted in no 
additional limitation of motion. The present symptoms were 
described as pain in the left hip which radiated down to the 
left knee upon walking up steps or walking for long 
distances. The pain limited the level and duration of the 
veteran's activity but was described as not affecting usual 
daily activities. Left hip flexion was measured to 120 
degrees. Abduction was found to 30 degrees, and to 40 degrees 
with pain. Internal and external rotations were measured to 
30 degrees or to 40 degrees with pain. The diagnosis was gun 
shot wound right inguinal and left upper thigh with residuals 
and degenerative arthritis.

A March 2003 addendum to the examination report indicated 
that x-rays of the hips had been obtained. The x-rays 
demonstrated some degenerative changes of the left hip with 
narrowed joint space. The right hip was normal. The examiner 
opined it was more likely than not that the degenerative 
arthritis changes in the left hip were related to the prior 
gun shot wound. The examiner further opined there was no 
objective abnormality in the right hip and therefore, it was 
less likely than not that there was any relationship of the 
right hip to the gun shot wound.

The veteran underwent another VA examination to assess the 
severity of his disability in September 2005. The veteran 
rated his pain as 5 out of 10 on an ordinary day and 
associated the pain with moderately severe stiffness. The 
veteran did not complain of a giving way sensation or 
fatigue. The veteran reported taking Tylenol for the pain. 
The veteran stated that simple tasks, such as, standing and 
washing dishes, sweeping, and other household chores caused 
left hip pain. He reported flare ups that he rated as 10 out 
of 10. The veteran indicated he rested for a few minutes and 
learned to accommodate his activity level due to his pain. 
The veteran ambulated with a cane. No surgery was performed 
and an orthopedic evaluation indicated the veteran was not a 
surgical candidate. The veteran reported his standing 
tolerance as 10 minutes, walking was limited to 50 yards, and 
frequent rest breaks were required for household chores.

Clinical examination in September 2005 revealed flexion of 
the left hip to about 80 degrees and extension to 20 degrees. 
There was abduction to 30 degrees, adduction to 20 degrees, 
external rotation to 30 degrees and internal rotation to 25 
degrees. The examiner noted that all motion was painful to 
the stated level. Additional pain with repetitive use was 
noted but no other change was seen. There was edema of the 
left hip. No instability was noted. Tenderness was present in 
the posterior hip, but not in the anterior or lateral aspects 
of the hip. There was no warmth. The veteran guarded with 
movement. The veteran's gait was described as antalgic with 
the use of a support cane but no other abnormalities. The 
concluding diagnosis was traumatic arthritis of the left hip. 
The examiner noted the veteran's left hip did not exhibit any 
weakness with movement or excess fatigability or 
incoordination from the left hip arthritis. Pain with flare- 
ups was also described without change in the range of motion 
or other changes.

A January 2007 VA examination report contains the same 
history of a gunshot wound as previously reported by the 
veteran. The veteran described his current symptoms in the 
left hip as pain with weakness, stiffness, instability and 
lack of endurance. The veteran said he had flare-ups and the 
examiner stated that there was no additional limitation of 
motion or functional impairment with flare-ups. The veteran 
used a cane but denied any episodes of subluxation or 
dislocation. On physical examination, the veteran had 10 
degrees of flexion, 5 degrees of extension, 10 degrees of 
adduction, 5 degrees of abduction, and 5 degrees of internal 
and external rotation. The examiner said that the veteran's 
pain on motion started at the end of the range of motion 
only. The examiner noted that there was no change in motion, 
nor weakness or tenderness upon repeated and resisted 
testing. There was no ankylosis present. The examiner stated 
that he could not determine without resorting to mere 
speculation whether there was additional functional loss due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination.

The RO has rated the veteran's left hip disability under the 
provisions of Diagnostic Codes 5010 and 5251. Diagnostic Code 
5010 states that arthritis due to trauma and substantiated by 
x-ray findings should be rated as degenerative arthritis. 
Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation. X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251. Under Diagnostic Code 5252, a noncompensable 
disability evaluation is assigned for flexion of the thigh 
greater than 45 degrees and a 10 percent disability 
evaluation is assigned for flexion of the thigh limited to 45 
degrees. For the next higher 20 percent disability 
evaluation, there must be limitation of flexion to no more 
than 30 degrees. For a 30 percent evaluation, there must be 
limitation of flexion to no more than 20 degrees. A 40 
percent rating requires flexion limited to 10 degrees or 
less. Under Diagnostic Code 5253, where there is limitation 
of rotation of the thigh, cannot toe-out more than 15 
degrees; or there is limitation of abduction and cannot cross 
legs, a 10 percent evaluation is assigned. Where there is 
limitation of abduction with motion lost beyond 10 degrees, a 
20 percent rating is assigned. 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5251-5253.

The competent medical evidence of record shows the veteran's 
flexion is limited by pain to 10 degrees, the veteran's 
extension is limited by pain to 5 degrees, and that the 
veteran is limited by pain to only 5 degrees of abduction. 
Noting that a 2004 General Counsel Opinion, VAOPGCOREC 9-
2004, states that separate ratings may be assigned for 
flexion and extension of the same joint, the Board finds that 
a 10 percent disability rating is warranted under Diagnostic 
Code 5251 for limitation of extension, a 40 percent 
disability rating is warranted under Diagnostic Code 5252 for 
limitation of flexion, and a 20 percent disability rating is 
warranted under Diagnostic Code 5253 for limitation of 
abduction. These are the highest disability ratings available 
under these Diagnostic Codes.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra and acknowledges that the January 2007 VA 
examination report shows pain on motion. However, additional 
compensation is not warranted under these provisions because 
the current ratings of 10, 20 and 40 percent for extension, 
flexion, and abduction are the maximum evaluation allowed. 
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial disability rating in excess of 10 percent for 
service-connected traumatic arthritis of the left hip 
associated with gunshot wound with severe muscle injury, 
group XIV, residuals of compound comminuted fracture, upper 
femur, left, post-operative, manifested by limitation of 
extension, is denied. To this extent, the appeal is denied.

An initial disability rating of 40 percent for service-
connected traumatic arthritis of the left hip associated with 
gunshot wound with severe muscle injury, group XIV, residuals 
of compound comminuted fracture, upper femur, left, post-
operative, manifested by limitation of flexion, is granted. 
To this extent, the appeal is granted.

An initial disability rating of 20 percent for service-
connected traumatic arthritis of the left hip associated with 
gunshot wound with severe muscle injury, group XIV, residuals 
of compound comminuted fracture, upper femur, left, post-
operative, manifested by limitation of abduction, is granted. 
To this extent, the appeal is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


